In an action, inter alia, to recover damages for legal malpractice, the defendants Law Offices of Robert Vincent Sisca and Robert Vincent Sisca, Esq., appeal from so much of an order of the Supreme Court, Orange County (McGuirk, J.), dated July 27, 2006, as denied their motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against them (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]; CPLR 3212 [b]). Crane, J.P., Goldstein, Skelos and Carni, JJ., concur.